DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 7/14/2022 is acknowledged.  Claims 8, 10-12, 14-15, 17-18 have been amended.  Claims 1-7, 9 and 16 have been canceled.  Claims 14-15, 17-20 remain withdrawn from consideration.

Response to Arguments
Applicant’s arguments with respect to claims 8, 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a remaining portion of the layer of conductive material over the first and second fins” in line 13 and line 15.  It is unclear how both the word line gate (line 13) and erase gate (line 15) can be defined to be the same element.  For the purpose of examination, these elements are interpreted to be different.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2021/0043638 A1) in view of Jourba et al. (US 10312247 B1) and Zhou et al. (US 2019/0326305 A1).
Regarding claim 8, Lin teaches a method (method in Figs. 53A-53B as illustrated in Figs. 2-52 of Lin) of forming a memory device (IC device 1 in Fig. 1 of Lin), comprising: 
forming a plurality of active regions (areas in substrate 43 corresponding to positions of the transistors and separated by isolation regions 85 in Fig. 5) in an upper surface of a semiconductor substrate (43 in Fig. 2); and 
forming a memory cell (the cell 73 shown in Fig. 1) on a first active region (memory region 25 in Fig. 1), a high voltage (HV) device (high voltage gate 73 in Fig. 1) on a third active region (high voltage region 46), and a logic device (high-k metal gate 70 in Fig. 1) on a fourth active region (core region 62), by: 
forming a floating gate (14 in Fig. 14); 
forming a control gate (7 in Figs. 14) over and insulated from the floating gate (7 is insulated from 14 by control gate dielectric 13, as shown in Fig. 14); 
forming a layer of conductive material (polysilicon layer 3401 in Fig. 34) over the first active region, the third active region, and the fourth active region, wherein the layer of conductive material is polysilicon (as stated in [0050] of Lin); 
selectively removing portions of the layer of conductive material, leaving: 
a word line gate (select gate 23 in Fig. 23) over the first active region, 
an erase gate (18 in Fig. 23) over the first active region, wherein the control gate is disposed between the word line gate and the erase gate (as shown in Fig. 23), 
a HV gate (47 in Fig. 38) over the third active region, and 
a dummy gate (3702 in Fig. 37) over the fourth active region;
forming a source region (21 in Fig. 17) adjacent the erase gate (18 in Fig. 21); 
forming a drain region (27 in Fig. 40) adjacent the word line gate, wherein a channel region extends between the source region and the drain region (as shown in Fig. 40), wherein the floating gate is for controlling (the phrase “for controlling a conductivity…” is a functional description of the floating gate.  Since the gate layer 14 is also a floating gate, so it must have the same property) a conductivity of a portion of a channel region (region overlapped by the floating gate 14); 
forming source and drain regions (50 in the HV region 46 in Fig. 41) in the third active region adjacent the HV gate, wherein a channel region (74 in Fig. 1) of the third active region extends between the source and drain regions of the third active region; 
forming source and drain regions (63 in Fig. 42) in the fourth active region adjacent the dummy gate, wherein a channel region (region of the substrate overlapped by gate 3702 in Fig. 46) of the fourth active region extends between the source and drain regions of the fourth active region (as shown in Fig. 42); and 
replacing the dummy gate with a logic gate formed of metal (as shown in Figs. 50-52, dummy gate 3702 is removed and replaced by metal gate 70 while high voltage gate is protected by photoresist 5001) while maintaining the HV gate as a remaining portion of the layer of conductive material.  
But Lin does not teach that the plurality of active regions are fins, wherein each of the fins extends upwardly and includes first and second side surfaces that oppose each other and that terminate in a top surface, the memory cell is formed on first and second fins of the plurality of fins, the third active region is a third fin of the plurality of fins, the fourth active region is a fourth fin of the plurality of fins; the floating gate is formed between the first and second fins; the word line is formed as a remaining portion of the layer of conductive material over the first and second fins, the erase gate is formed as a remaining portion of the layer of conductive material over the first and second fins, the HV gate is formed as a remaining portion of the layer of conductive material over the third fin, the dummy gate is formed as a remaining portion of the layer of conductive material over the fourth fin; the source region is formed in the first fin adjacent the erase gate; the drain region is formed in the first fin adjacent the word line gate, wherein the channel region is formed in the first fin extends along the top surface and the first and second side surfaces of the first fin, wherein the floating gate is disposed adjacent to the second side surface of the first fin and extending along the second side surface of the first fin, and wherein the floating gate is not disposed adjacent to the first side surface of the first fin; forming a source region in the second fin adjacent the erase gate; forming a drain region in the second fin adjacent the word line gate, wherein a channel region of the second fin extends along the top surface and the first and second side surfaces of the second fin between the source region of the second fin and the drain region of the second fin, wherein the floating gate is disposed adjacent to the first side surface of the second fin for controlling a conductivity of a portion of the channel region extending along the first side surface of the second fin, and wherein the floating gate is not disposed adjacent to the second side surface of the second fin; wherein the channel of the third fin extends along the top surface and the first and second side surfaces of the third fin; and wherein the channel of the fourth fin extends along the top surface and the first and second opposing side surfaces of the fourth fin.
Jourba teaches a method of forming a split-gate memory device (Figs. 1A-20B of Jourba).  The method comprises: 
forming a plurality of fins (26 in Fig. 4A-B); 
forming a floating gate (poly block 32 in Figs. 7A-C) between a first fin and a second fin (a pair of fins on two sides of a poly block 32), and wherein the floating gate is not disposed adjacent to the first side surface of the first fin (as shown in Fig. 7A the poly block 32 is only adjacent to one side of the first fin, not the other side of the first fin); 
forming a control gate (38 in Figs. 9A-9C) over and insulated from the floating gate (38 is insulated from 32 by insulation layer 34, as shown in Fig. 9A-C); 
forming a layer of conductive material (poly layer 48 in Fig. 10A-C) over the memory area and the logic area; 
selectively removing portions of the layer of conductive material (the patterning described in column 5 lines 41-column 6 line 2), leaving: a word line gate (38a in Fig. 14C) as a remaining portion of the layer of conductive material over the first and second fins, an erase gate (48 in Fig. 14C) as a remaining portion of the layer of conductive material over the first and second fins; 
forming source/drain regions in the first and second fins (as described in column 7 lines 1-15 of Jourba, the S/D regions are formed on each fin).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the memory cells as disclosed by Jourba in order to solve the scaling problems (as discussed column 1 line 61 to column 2 line 21 and column 3 lines 55-67 of Jourba). 
As incorporated, the first active region (where the memory region is) comprises of a plurality of fins.  Comparing Fig. 23 of Lin to Figs. 14A-C of Jourba, the floating gate 14 of Lin is now in a trench between a first and a second fin of the plurality of the fins, similar to 32 in Fig. 14A-C of Jourba.  The control gate 7 of Lin would be over the top surface of the floating gate, as 38b in Figs. 14A-C of Jourba.  The select gate (or word line gate) 23 and the erase gate 18 of Lin would be formed on both first and second fins, and at two ends of the control/floating gate structures. In other words, instead of the end-to-end configuration as shown in Fig. 23 of Lin, the two transistors of the split-gate cell are now side-to-side on two adjacent first and second fins with the floating gate in between the two fins.
But Lin in view of Jourba does not teach that the third active region is a third fin of the plurality of fins, the fourth active region is a fourth fin of the plurality of fins; the HV gate is formed as a remaining portion of the layer of conductive material over the third fin, the dummy gate is formed as a remaining portion of the layer of conductive material over the fourth fin; wherein the channel of the third fin extends along the top surface and the first and second side surfaces of the third fin; and wherein the channel of the fourth fin extends along the top surface and the first and second opposing side surfaces of the fourth fin.
Zhou teaches a method (method in Figs. 3A-25E of Zhou) of forming a memory device, comprising: forming a plurality of fins (52 in Fig. 6A of Zhou) in an upper surface of a semiconductor substrate (42), wherein each of the fins extends upwardly and includes first and second side surfaces (left and right side surface of each fin 52) that oppose each other and that terminate in a top surface (top surface of fin 52); and forming a memory cell (the cell in the pair shown in Fig. 25C) on first and second fins (2 fins shown in Fig. 6A in memory area, as described in [0019] of Zhou) of the plurality of fins, a high voltage (HV) device (transistor in HV area 42b in Fig. 25E) on a third fin (the fin of the HV transistor in area 42b) of the plurality of fins, and a logic device (logic transistor in logic core area 42c) on a fourth fin (the fin of the logic transistor in area 42c) of the plurality of fins, by: 
forming a layer of conductive material (poly layer 88 in Fig. 19A-D) over the first fin, the second fin, the third fin and the fourth fin (as described in [0025] of Zhou); 
patterning the layer of conductive material to form: a word line gate (88c in Fig. 21C) as a remaining portion of the layer of conductive material over the first and second fins, an erase gate (88d in Fig. 21C) as a remaining portion of the layer of conductive material over the first and second fins, wherein the control gate is disposed between the word line gate and the erase gate (as shown in Fig. 21C), a HV gate (an unshown poly block 88f in the HV area of Fig. 21E, as described in [0026] of Zhou) as a remaining portion of the layer of conductive material over the third fin, and a dummy gate (88e in Fig. 21E) as a remaining portion of the layer of conductive material over the fourth fin; 
forming source and drain regions (94 & 96 next to poly blocks 88e/f in the HV area and logic area in Fig. 22E) in the third and fourth fins adjacent the respective gates, wherein channel regions (regions of the third/fourth fins covered by the poly blocks 88e/f in Fig. 21E) of the third and fourth fins extends along the top and opposing side surfaces of the third and fourth fins, respectively, between the source and drain regions of the third and fourth fins (as shown in Fig. 20D, all sides of the fins are covered by the block 88e/f).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the word line gate, erase gate, HV gate, and dummy gate of Lin’s method from the same conductive layer as disclosed in Zhou in order to simplify the manufacturing process and to increase capacity of the HV and logic transistors in the memory device.
As incorporated, the third and fourth active regions would also be fin structures.  The word line gate (23 in Fig. 23 of Lin), the erase gate (18 in Fig. 23 of Lin), HV gate (47 in Fig. 38 of Lin) and dummy gate (3702 in Fig. 38 of Lin) are made from the same conductive layer 88 of Zhou.
Regarding claim 10, Lin-Jourba-Zhou teaches all the limitations of the method of claim 8, and also teaches wherein: the word line gate wraps around the first fin such that the word line gate extends along and is insulated from the top surface and the first and second side surfaces of the first fin (as indicated by element 38a in Figs. 14A-C of Jourba, the word line gate of the split gate memory cell is over both the first and second fins of the cell and insulated from these fins by the corresponding dielectric layer); and the word line gate wraps around the second fin such that the word line gate extends along and is insulated from the top surface and the first and second side surfaces of the second fin (as indicated by element 38a in Figs. 14A-C of Jourba, the word line gate of the split gate memory cell is over both the first and second fins of the cell).  
Regarding claim 11, Lin-Jourba-Zhou teaches all the limitations of the method of claim 10, and also teaches wherein: the HV gate wraps around the third fin such that the HV gate extends along and is insulated from the top surface and the first and second side surfaces of the third fin (as combined in claim 8 above); and the logic gate wraps around the fourth fin such that the logic gate extends along and is insulated from the top surface and the first and second side surfaces of the fourth fin (as combined in claim 8 above).  
Regarding claim 12, Lin-Jourba-Zhou teaches all the limitations of the method of claim 8, and also teaches wherein: 
the plurality of fins further includes fifth and sixth fins (as described in [0019] of Zhou, there are multiple fins in each area, so there are many fins on each side of the fourth fin.  Fifth and sixth fins are identified as the two fins on the sides of the fourth fin), 
the fourth fin is disposed between the fifth and sixth fins (as defined above), 
the fourth fin is separated from the fifth fin by a first distance (the pitches between the fins in the core logic area), 
the fourth fin is separated from the sixth fin by the first distance (as stated in [0019], the distance between adjacent fins in the logic core area is the same), 
the first fin is separated from the second fin by a second distance (the distance between the two adjacent fins in the memory area), and 
the second distance is greater than the first distance (as stated in [0019] of Zhou, the second distance is twice the first distance).  
Regarding claim 13, Lin-Jourba-Zhou teaches all the limitations of the method of claim 12, and also teaches wherein: 
the plurality of fins further includes seventh and eighth fins (as described in [0019] of Zhou, there are multiple fins in each area, so there are many fins on each side of the third fin.  Seventh and eighth fins are identified as the two fins on the sides of the third fin), the third fin is disposed between the seventh and eighth fins (as defined above), 
the third fin is separated from the seventh fin by a third distance (the pitches between the fins in the core logic area), the third fin is separated from the eighth fin by the third distance (it is implied that the spacing between fins do not change within the same area).
But Lin-Jourba-Zhou does not teach that the second distance is greater than the third distance.  
Zhou teaches that the spacing between fins vary based on the area (see [0019] of Zhou).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the second distance between the fins in the memory area greater than the third distance between the fins in the HV area in order to better isolate the different memory cells from each other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/Primary Examiner, Art Unit 2822